 In the Matterof MORRIS ABRAMS, INC., EMPLOYERandFEDERAL LABORUNION, LOCAL 20734, AFLandWHOLESALE & WAREHOUSE WORKERSUNION, LOCAL 65, CIOCaseNo. 2-RE-93.--Decided April 23, 1947Halpert cfi Burger,by Mr.Harold C. Burger,of New York City, forthe Employer.Mr. Alexander Evano ff,of New York City, for the CIO.Messrs.George BaraschandHerman Plotnich,of New York City,for the AFL.Mr. George M. Yaghjian,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at New YorkCity, on March 10, 1947, before Sidney Reitman, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF TILE EMPLOYERMorris Abrams, Inc., a New York corporation with its principalplace of business in New York City, is engaged in the business of serv-icing machinery and selling hardware tools and supplies.During theyear preceding March 10, 1947, the Employer purchased materialsvalued in excess of $100,000, of which more than 25 percent wasshipped to its plant in New York City from points outside the Stateof New York. During the same period, the Employer's sales were inexcess of $250,000, of which more than 10 percent was shipped to pointsoutside the State.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.73 N. L. R B., No 99.494 MORRIS ABRAMS, INC.II.THE ORGANIZATIONS INVOLVED495Federal Labor Union, Local 20734, herein called the AFL, is a labororganization affiliated with-the American Federation of Labor, claim-ing to represent employees of the Employer.Wholesale & Warehouse Workers Union, Local 65, herein called theCIO, is,a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize either the CIO or the AFL asthe exclusive bargaining representative of employees of the Employeruntil one or the other has first been certified by the Board in an appro-priate unit.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in accordance with an agreement of the parties, that allinside salesmen, shipping, stock, packing. and delivery departmentemployees, excluding all supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitute aunit appropriate for the purposes of 'collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Morris Abrams, Inc., New YorkCity, an election by secret ballot shall be conducted as early as possible,but not later than thirty (30) days from the date of this Direction,under the direction and supervision of the Regional Director for theSecond Region, acting in this matter as agent for the National LaborRelations Board, and subject to Sections 203.55 and 203.56, of NationalLabor Relations Board Rules and Regulations-Series 4, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period ininiediately preceding thedate of this Direction, including employees who did not work during'The Employer and the AFL were parties to a collective bargaining contract which ter-minated on Match 31, 1947Any paitncipant in the election herein may, upon its prompt request to, and approvalthereof by, the Regional Director, have its name removed fi om the ballot739926-47-vol 73-33 496DECISIONSOF NATIONALLABOR RELATIONS BOARDsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls,but excludingthose employees who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether they desire to be represented by FederalLabor Union, Local 20734, AFL, or by Wholesale & Warehouse Work-ers Union,Local 65, CIO,for the purposes of collective bargaining, orby neither.